Citation Nr: 1427583	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotator cuff tendinitis, right shoulder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on unemployability (TDIU) due to PTSD.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected PTSD.  

5.  Entitlement to special monthly compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law
ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C., in his December 2011 substantive appeal (VA Form 9).  However, in correspondence dated March 16, 2012, his representative stated the Veteran's desire to withdraw his hearing request.  Therefore, the Board finds that the Veteran's request for a Board hearing before a Veterans Law Judge has been withdrawn.  38 C.F.R. § 20.702(e) (2013).

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of service connection for erectile dysfunction and SMC for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2012 statement, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for rotator cuff tendinitis, right shoulder.

2.  Throughout the initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates total, rather than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to service connection for rotator cuff tendinitis, right shoulder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for a 100 percent rating for PTSD have been met throughout the initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The grant of an initial 100 percent rating for PTSD renders moot the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In a May 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for rotator cuff tendinitis, right shoulder.  He filed a substantive appeal in December 2011; however, in an October 2012 statement, the Veteran withdrew his claim for such.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II. VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

III.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

In evaluating the evidence, the Board also considers various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, assigned by clinicians.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31-40 reflect some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.   

IV.  Factual Background and Analysis

The Veteran seeks a higher initial rating for his PTSD, currently rated as 50 percent disabling, effective August 14, 2008, with two periods of a temporary total evaluation for hospitalization for such-from October 6, 2009, through November 30, 2009, and May 25, 2011, through July 31, 2011.  He also claims his PTSD has rendered him unemployable, and seeks a TDIU for such.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In November 2008, the Veteran underwent a VA psychiatric consultation, where he was diagnosed with PTSD.  He stated he was separated from his wife and was experiencing increasing depression, calling it "severe."   The Veteran described a history of "intense anger" and past violence, including domestic violence and numerous arrests.  He reported weekly panic attacks, feeling detached, and persistent problems with sleep, hypervigilence, and an exaggerated startle response.  A GAF score of 60 was assigned.

From October to November 2009, the Veteran was hospitalized for treatment of his psychiatric disorder, for which he was awarded a temporary total evaluation.  At the time he was admitted, a VA treatment note details that the Veteran was currently separated from his wife, that the Veteran persistently re-experienced his traumatic combat memories through intrusive memories, nightmares and psychological or physiological response to symbolic cues.  The clinician noted that the Veteran demonstrated social anhedonia, detachment from people, and emotional numbing/restricted range of affect and that he reported he did not socialize at all.  A GAF score of 60 was assigned.  In an addendum to that report, the Veteran noted past homicidal ideation toward people who have wronged or angered him.

In January 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran's PTSD symptoms were worsening, and that he is irritable, with poor impulse control and isolative.  She found that he was "unemployable [due] to PTSD symptoms.  It was noted that the Veteran was in an unstable marriage and estranged from 3 of his 4 children.  He denied any activities other than walking his dog "early in the morning when there is no one at the park" and attending group PTSD meetings at VA.  The Veteran's positive history for violence was noted, and that he gets irritable and angry quickly and reacts without thinking.  The examiner noted that the Veteran's PTSD causes intense fear, hopelessness and helplessness, that he on unable to sleep despite the use of several sleep aids, and that his nightmares are constant and consistent with physiological complications.

A March 2011 VA evaluation for vocational rehabilitation indicates that the Veteran is not fit for such, and indicates that he is unemployable due to his PTSD.

From May through July 2011, the Veteran was again hospitalized for a PTSD treatment program, for which he was awarded a 100 percent temporary total evaluation in a July 2011 rating decision.

A July 2012 evaluation from a private psychiatric care facility details that the Veteran and his wife were currently separated, and that he reported passive suicidal ideation and passive homicidal ideation "temporarily a week or two ago."  Significant insomnia was also reported.  A GAF score of 55 was assigned.  Another July 2012 treatment note from the same facility indicates that the Veteran has had passive suicidal ideation at least once a day, and details a November 2008 suicide attempt.  It was noted that he was only sleeping two hours a night and was not showering daily.  The Veteran also recounted how he tried to beat a man to death in November 2010 for assaulting his wife.  The examiner noted that the Veteran's speech was slow and his judgment was impaired.  A GAF score of 43 was assigned.  

A July 2012 VA treatment note describes a violent outburst by the Veteran, culminating in the arrival of the police.  The Veteran was able to calm down thereafter and leave the building on his own.

In September 2012, the Veteran underwent a private psychiatric examination, the report of which was issued in October 2012, and contained a detail account of the Veteran's past psychiatric history.  The examiner found that the Veteran has been "completely disabled from working in an occupational environment since at least August 2008."  Characterizing the Veteran as "profoundly, pervasively, and severely ill," the examiner noted that during the interview, the Veteran would "become angry, threatening, and overtly dangerous," and that he expressed that he "would have no problem in killing others at provocation."  The examiner assigned a GAF score of 35-40 since the Veteran's separation from service, due to his thoughts of violence, incapacity to function socially and occupationally and his pervasive mental illness, and assigned a current GAF score of 30 due to the Veteran's overt themes of violence, thought disorganization and incapacity to function while discussing his psychiatric disease.

In light of the above, and affording the Veteran the benefit of the doubt, the Board finds that the severity of his PTSD is most accurately reflected by a 100 percent rating.  The evidence illustrates that the Veteran has had scant social interaction and has been deemed unemployable due to his PTSD since the time he became service-connected for such.  He has a positive history for repeated acts of violence and suicidal/homicidal ideation, impaired judgment, continuous depression, inappropriate behavior, and intermittent inability to perform activities of daily living during the course of this appeal due to his PTSD.  

The Board notes that symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations, disorientation to time or place and memory loss for names of close relatives, own occupation, or own name are absent, and that at times the Veteran, whose GAF scores range from 30 to 60, has been assessed as having only moderate impairment.  However, the disability picture as a whole, and in particular the devastating impact of the service-connected PTSD upon his ability to work despite regular pharmacological and other mental health treatment, demonstrates that his complete occupational impairment has continued throughout the period since the effective date of service connection.  Notwithstanding the occasional assessments of moderate disability; he has exhibited nearly total occupational and social impairment throughout the appeal period, thus warranting a 100 percent evaluation.  

V.  TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  

The current claim for a TDIU and the appeal for a higher initial rating for PTSD purposes have been recognized as arising at the same time and involving the same evidence.  Hence the grant of an initial 100 percent rating for PTSD renders the claim for a TDIU moot.  


ORDER

An initial rating of 100 percent for PTSD is granted, effective August 14, 2008.  

The appeal for entitlement to service connection for rotator cuff tendinitis, right shoulder, is dismissed.

The appeal for entitlement to a TDIU due to PTSD is dismissed.


REMAND

The Board has determined that additional development is required regarding the Veteran's claim for service connection for erectile dysfunction, claimed as secondary to service-connected PTSD.

Specifically, a January 2011 VA examiner found that the Veteran's PTSD medication was less likely than not the cause of the Veteran's erectile dysfunction, as VA treatment records document erectile dysfunction due to hypertension medication.

The Board finds that an addendum opinion is necessary, as the Veteran's representative has cited medical articles indicating a causal relationship between PTSD, and PTSD medications, and erectile dysfunction.  The representative has also raised the issue of whether the Veteran's PTSD aggravates his erectile dysfunction-an opinion on which has not yet been obtained.  See November 2012 statement.

In addition, as the issue of entitlement to SMC due to loss of use of a creative organ is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction, since a grant of the latter benefit would impact whether the Veteran is entitled to SMC, such matter must be remanded as well.

While on remand, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Return the claims file to the VA examiner who conducted the Veteran's January 2011 genitourinary examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinion that the claims folder and the Remand have been reviewed.  If the January 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner should offer an opinion on the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused OR aggravated by his service-connected PTSD, to include the symptoms and medications for such?  The examiner is asked to reconcile any opinion with the studies cited by the Veteran's representative in a November 2012 statement, indicating a causal relationship between PTSD, and PTSD medications, and erectile dysfunction.

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


